 Case: 4:19-cv-01691-JAR Doc. #: 17 Filed: 01/31/20 Page: 1 of 1 PageID #: 105



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


MATTHEW RANKIN,                                   )
                                                  )
           Plaintiff,                             )
                                                  )
     v.                                           )           No. 4:19-CV-01691-JAR
                                                  )
CITY OF PEVELY, et al.,                           )
                                                  )
           Defendants.                            )

                                              ORDER

          In light of the parties’ Joint Stipulation of Dismissal (Doc. No. 16), IT IS HEREBY

ORDERED that Plaintiff’s claims are DISMISSED WITH PREJUDICE, with each of the

parties to bear its own costs and attorneys’ fees. The Clerk of Court is directed to close the case.


Dated this 31st day of January, 2020.




                                              JOHN A. ROSS
                                              UNITED STATES DISTRICT JUDGE
